ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                            In re Juan M., 2012 IL App (1st) 113096




Appellate Court            In re JUAN M. and KIHARA M., Minors, Respondents-Appellees (The
Caption                    People of the State of Illinois, Petitioner-Appellee, v. Juan Carlos M.,
                           Respondent-Appellant).



District & No.             First District, First Division
                           Docket Nos. 1-11-3096, 1-11-3192 cons.


Filed                      April 23, 2012


Held                       On appeal from the placement of respondents’ children under the
(Note: This syllabus       guardianship of the Department of Children and Family Services pursuant
constitutes no part of     to a dispositional hearing that resulted in a finding that respondents were
the opinion of the court   unable to care for their children who had been adjudicated abused and
but has been prepared      neglected, the appellate court, as to respondent mother, granted the public
by the Reporter of         defender’s Finley motion to withdraw and affirmed on that basis, and as
Decisions for the          to respondent father, the court affirmed the trial court’s adjudicary and
convenience of the         dispositional orders on the basis that the court’s findings were not against
reader.)
                           the manifest weight of the evidence.


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 11-JA-183, 11-JA-
Review                     184; the Hon. Griffin Maxwell, Jr., Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Elizabeth Butler, of Northbrook, for appellant.
Appeal
                           Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain and
                           Christopher Williams, of counsel), guardian ad litem.


Panel                      JUSTICE ROCHFORD delivered the judgment of the court, with
                           opinion.
                           Presiding Justice Hoffman and Justice Karnezis concurred in the
                           judgment and opinion.




                                            OPINION

¶1          On September 30, 2011, the trial court found nine-month old Juan M. to be: (1)
        physically abused; (2) abused due to a substantial risk of physical injury; and (3) neglected
        due to an injurious environment, pursuant to the Juvenile Court Act of 1987 (hereinafter, the
        Act) (705 ILCS 405/2-3(2)(i), (2)(ii), (1)(b) (West 2010)). The court also found Juan’s older
        sister, 28-month-old Kihara M., to be neglected due to an injurious environment. After
        making these adjudicatory findings, the trial court held a dispositional hearing and found
        both parents (hereinafter, Mr. and Mrs. M.) unable to care for Juan and Kihara. Juan and
        Kihara were made wards of the court and placed under Illinois Department of Children and
        Family Services (hereinafter, DCFS) guardianship. Both parents timely appealed the trial
        court’s adjudicatory and dispositional orders. This court consolidated both appeals on
        November 17, 2011 (No. 1-11-3096 (Mr. M.) and No. 1-11-3192 (Mrs. M.)). On December
        29, 2011, Mrs. M.’s attorney, the public defender of Cook County, filed a motion to
        withdraw as counsel on appeal pursuant to Pennsylvania v. Finley, 481 U.S. 551 (1987). We
        took the Finley motion with the case. On Mr. M.’s appeal, we affirm the trial court’s
        adjudicatory and dispositional orders on the basis that the trial court’s findings were not
        against the manifest weight of the evidence. On Mrs. M.’s appeal, we grant the Finley motion
        and affirm on that basis.
¶2          Mr. and Mrs. M. are married and are the biological parents of Juan, born on December
        13, 2010, and Kihara, born on May 11, 2009. Juan and Kihara came to the attention of DCFS
        on March 11, 2011, when Mr. and Mrs. M. took Juan to the emergency room at Westlake
        Community Hospital (hereinafter, Westlake) after Juan had trouble feeding and then became
        unresponsive. Upon transfer to Loyola University Medical Center (hereinafter, Loyola), he
        was diagnosed with two skull fractures and had bruising on his face. When Mr. and Mrs. M.
        could not explain his injuries, a hotline call was placed to DCFS, and a child-abuse and
        neglect investigation ensued.
¶3          On March 24, 2011, the State filed motions for temporary custody and petitions for

                                                 -2-
     adjudication of wardship for both Juan and Kihara. The State’s adjudication petition alleged
     that on March 11, 2011, Juan was diagnosed with a skull fracture and had two bruises on his
     face. Mr. and Mrs. M. had no explanation for the injuries. Because of Juan’s age and lack of
     mobility, and the seriousness of his injuries, medical personnel were concerned “that there
     is no explanation as to how he was injured.” The adjudication petitions for both Juan and
     Kihara alleged abuse due to substantial risk of physical injury, and neglect due to an injurious
     environment. On March 24, 2011, the trial court placed both children in DCFS temporary
     custody.
¶4       On May 4, 2011, the State moved to amend the adjudication petitions and requested the
     following sentence be added: “Medical personnel state that [Juan’s] injuries are consistent
     with injuries suffered by non-accidental means.” The State requested a count of physical
     abuse for Juan. The trial court allowed the amendment to the petitions.
¶5        Doctor Maria Conchita Tuason was called as a witness at the adjudicatory hearing.
     Doctor Tuason was the primary care physician for Juan from his birth to DCFS involvement.
     Juan was born premature at 35 weeks. At birth he weighed 5.6 pounds and suffered from
     respiratory distress and hyperbilirubinemia (jaundice), which resolved soon after his birth.
     He was released from the hospital on December 24, 2010. On December 28, 2010, Mrs. M.
     brought Juan to Doctor Tuason’s office for a follow-up examination. Doctor Tuason noted
     Juan was doing well. On January 6, 2011, Mrs. M. again brought Juan to Doctor Tuason’s
     office for a physical examination. Doctor Tuason had no concerns about Juan’s well-being
     at that time.
¶6        On January 13, 2010, Mrs. M. brought Juan to Doctor Tuason because he had a cold.
     Doctor Tuason noted Juan had some nasal congestion with mucus, “but nothing more
     significant than that.” Juan weighed 7 pounds, 10 ounces on that visit. On March 7, 2011,
     Mrs. M. brought Juan to Doctor Tuason for his scheduled vaccines. At that visit, Juan
     weighed 13 pounds. Doctor Tuason noted he had “some mark on the bitemporal area. It
     [was] blackish in color.” Doctor Tuason also testified Juan had a bracelet on his arm and was
     concerned that it presented a choking hazard.
¶7        During all of Juan’s visits with Doctor Tuason, Kihara was present. Doctor Tuason
     described Kihara as a “regular one-and-a-half-year-old child, very interested in a lot of
     things.” Doctor Tuason told Mrs. M. to closely supervise Kihara when she was around Juan
     because Kihara was very active and “pulling a lot of things from anywhere.” Doctor Tuason
     had no other concerns about Juan.
¶8        The assistant State’s Attorney showed Doctor Tuason the bracelet that Juan wore, and
     Doctor Tuason agreed it was “roughly three to four inches in circumference with *** small
     beads around that circumference.” There was another larger bead attached to the bracelet. On
     cross-examination by the assistant public guardian, Doctor Tuason testified she saw Juan,
     prior to his head injuries, on December 28, 2010, January 6 and 13, 2011, and March 7,
     2011. Doctor Tuason never saw Juan’s head injuries when he was at Loyola.
¶9        The trial court asked Doctor Tuason about her testimony that she noticed a black
     discoloration on Juan’s temple on March 7, 2011. She assessed that mark and testified there
     was not any surrounding swelling, so she did not think the mark was due to trauma.


                                               -3-
¶ 10       Moises Cruz, the DCFS worker who investigated the abuse allegations, testified his
       investigation began on March 11, 2011, when DCFS received a hotline report that Mr. and
       Mrs. M. had brought Juan to the hospital with a “bump on the head, old bruises on the left
       side of the face.” Mr. Cruz went to Mr. and Mrs. M.’s home on March 11, 2011, and first
       spoke with Mr. M. alone. Mr. M. told Mr. Cruz that at about 12:30 a.m. on March 11, 2011,
       he lifted Juan from a swing-chair to give him some milk, and he noticed that milk was
       coming out of Juan’s nose. Mr. M. passed Juan to the mother, and at that point Juan became
       unresponsive. They took him to the hospital.
¶ 11       Mr. Cruz also spoke alone with Mrs. M., who said she would never harm Juan and that
       she had no explanation for his injuries. Neither parent gave any explanation for Juan’s
       injuries.
¶ 12       After Mr. Cruz spoke with the parents separately, he spoke with them together, along
       with the children’s grandparents, who also lived in the home. Mr. Cruz explained the nature
       of Juan’s injuries, the abuse allegations, and that Kihara would not be able to remain in the
       home. Kihara was placed in DCFS protective custody that day, and Juan was put in
       protective custody when he was released from the hospital on March 22, 2011.
¶ 13       Doctor Mary Jones testified she is a general pediatrician and child-abuse specialist at
       Loyola and had worked there for the last seven months. The trial court admitted Doctor
       Jones’s curriculum vitae. Doctor Jones graduated from the University of Illinois Medical
       School in 1997 and did her residency in general pediatrics at Advocate Christ Hospital from
       1997 to 2000. She is licensed to practice medicine in Illinois and board certified in pediatrics.
       Doctor Jones is an assistant professor of pediatrics at Loyola and is the physician
       representative of the child advocacy team at Loyola, where she is responsible for all child-
       abuse and neglect consultations. She is a fellow at the American Academy of Pediatrics, and
       a member of the child-abuse and neglect section there. From October 2009 to February 2011,
       Doctor Jones worked for Aunt Martha’s Youth Services and Healthcare, coordinating
       medical care for DCFS-involved children, and evaluating children for abuse and neglect.
       From 2007 to 2009, she worked as a pediatrician at Children’s Hospital in Wisconsin. From
       2004 to 2007, she worked for Advocate Christ Medical Center in Oak Lawn, supervising
       residents and coordinating care for medically complex children.
¶ 14       Doctor Jones testified that in her current position as a child-abuse specialist and co-
       director of the child advocacy team at Loyola, her job is to evaluate children who are
       suspected victims of abuse and neglect. Over the course of her career, she has consulted on
       thousands of pediatric cases and on over 100 cases involving suspected abuse or neglect.
       Doctor Jones has testified 5 to 10 times in court and previously has been qualified as an
       expert in pediatrics and child-abuse pediatrics.
¶ 15       On voir dire by Mr. M., Doctor Jones could not quantify the number of cases she had
       consulted on involving only neglect or involving skull fractures, but a month before, she
       consulted on a case involving a skull fracture and suspected child abuse. Doctor Jones did
       not know if she has ever been qualified as an expert on “child abuse pediatrics involving
       skull fractures.” On inquiry from the court, she testified she would be eligible in 2013 to take
       the board exams for certification in the subspecialty of child-abuse pediatrics.


                                                 -4-
¶ 16       Over Mr. M.’s objection, the trial court admitted Doctor Jones as an expert in pediatrics
       and child-abuse pediatrics.
¶ 17       Doctor Jones testified that on March 11, 2011, she was called for a consult from the
       pediatrics team when Juan presented with injuries that were “concerning for non-accidental
       trauma.” She examined three-month-old Juan and noted he had a swollen scalp on the left
       side and a two-centimeter bruise on his left cheek. The trial court admitted photographs of
       Juan’s face, taken by Doctor Jones, when she examined him. Doctor Jones testified the
       photographs showed a bruise on Juan’s cheek, underneath his left eye, but did not show the
       swelling on his scalp, due to his dark hair. Juan’s soft-tissue swelling on his scalp was caused
       by trauma.
¶ 18       Doctor Jones reviewed Juan’s CT scan from Westlake, taken before he was transferred
       to Loyola, which showed Juan had a left-parietal skull fracture and an occipital fracture with
       a small depression. The parietal bone covers the top and the upper half of the skull.
¶ 19       Doctor Jones testified that skull fractures are always caused by trauma, and two types of
       force can cause a fracture. One type is static force, which is compression that can happen
       over a period of time, such as when an infant’s skull is compressed in the birth canal during
       birth. The second type of force is dynamic, where, typically, the head is stationary and
       something hits the head, or the head is moving and hits a stationary object. There was no way
       to tell whether Juan’s skull fractures were caused by static or dynamic force.
¶ 20       Doctor Jones testified Juan’s skull fractures would have required a considerable amount
       of force, because an infant’s skull is thinner than an adult skull, and the bones are separated
       by sutures, which allow an infant’s skull to grow. Skull fractures in adults require less force.
       A “significant amount of pressure” is required to fracture an infant’s skull. Juan was not
       ambulatory at the time of his fractures and was not capable of inflicting the skull fractures
       on himself because he did not have the developmental capability.
¶ 21       Doctor Jones described the occipital fracture she found on Juan. The occipital bone is the
       bone in the back of the skull. Doctor Jones noted a slight depression in the fracture, which
       is usually caused by the skull being hit with “something that has a smaller surface area than
       something like a floor or a table. For example, it could be a corner of a table, could be a shoe,
       something with a smaller surface area.” The occipital skull fracture would have been caused
       only by trauma, and the occipital bone had the same malleable characteristic as the parietal
       bone in terms of the significant force needed to cause the fracture. Doctor Jones was not able
       to date the fractures.
¶ 22       Doctor Jones spoke with Mr. M. on the phone on March 11, 2011, with the assistance of
       an interpreter. Mr. M. told Doctor Jones that around midnight on March 10, 2011, he noticed
       milk coming from Juan’s nose and he seemed to be choking. Mr. M. turned Juan over on his
       stomach and patted his back. When he turned Juan back over, Mr. M. noticed he was listless
       and was not crying. Mr. and Mrs. M then took Juan to the emergency room.
¶ 23       Doctor Jones asked Mr. M. about Juan’s status earlier in the day, and he told her that
       around 3 p.m. or 4 p.m. that afternoon, Juan was not “acting like himself.” Juan was crying
       and fussy, seemed to be in pain, and looked “blue and purple.” Juan fell asleep in the
       afternoon, and Mr. M. did not seek medical attention for him at that time. Doctor Jones

                                                 -5-
       attempted to gather more history from Mr. M. regarding how Juan seemed after 4 p.m., but
       the phone connection was lost and could not be reestablished.
¶ 24        Doctor Jones spoke with Mrs. M. in person on March 21, 2011. She described the events
       of March 11, 2011, the same way Mr. M. did. However, Mrs. M. told Doctor Jones that when
       she entered the room where Mr. M. and Juan were, she felt Juan’s head and asked if Mr. M.
       had hit Juan, and Mr. M. said no. Mrs. M. said she was Juan’s primary caregiver. Mrs. M.
       brought in a bracelet that she put on Juan’s arm, which had beads on it with a small, hollow,
       wooden ball on the end. Mrs. M. believed Juan could have hit himself with the bracelet while
       wearing it, which she thought might have caused the bruise, but Doctor Jones did not believe
       Juan had the motor skills to self-inflict that kind of injury. Mrs. M. also said she had been
       kissing Juan on the cheek in the car on the way to the emergency room on March 11, 2011,
       and wondered if that could have been the cause of the facial bruise, but Doctor Jones did not
       believe that was possible.
¶ 25        Doctor Jones opined, to a reasonable degree of medical certainty, that Juan’s injuries
       were caused by nonaccidental trauma. Doctor Jones based her opinion on the medical
       evidence and the lack of any explanation for Juan’s injuries.
¶ 26        On cross-examination by the assistant public guardian, Doctor Jones testified she could
       not determine whether the two different skull fractures were caused by the same or separate
       traumas, because she could not determine the age of the fractures and because she did not
       have a history of how they occurred.
¶ 27        Doctor Jones reviewed a skeletal survey of Juan and saw nothing indicating he was more
       susceptible to fractures due to his premature birth. Juan’s injuries were caused by inflicted
       trauma.
¶ 28        On cross-examination by Mr. M., Doctor Jones testified Juan had not had previous visits
       to the hospital for suspected abuse, and the bone survey done on him ruled out other trauma
       to the body. There were no other bruises on Juan. Juan also appeared to be of appropriate
       weight.
¶ 29        Doctor Jones testified there is no reliable way to date an infant’s skull fracture and no
       reliable way to accurately determine the amount of force needed to cause a skull fracture in
       a three-month-old infant. A skull fracture, by itself, in an infant, is not necessarily child
       abuse, and it is possible that a fracture can be accidental, but Doctor Jones did not receive
       that history from the parents. A three-month-old infant may appear “mainly fussy” after
       receiving a skull fracture, and it is not abnormal for an infant that age to act fussy from time
       to time.
¶ 30        In terms of Juan’s bruising, Doctor Jones testified a bruise develops after sufficient force
       to disrupt the blood vessels and the blood leaks from the vessel into the tissue. A bruise may
       not become apparent for hours or days after the injury, depending on the depth of the vessels
       that were disrupted. There is no method to date the bruise.
¶ 31        During her investigation, Doctor Jones telephoned Juan’s pediatrician, Doctor Tuason.
       She told Doctor Jones, “at one point,” Juan had a bruise on his right cheek, which Doctor
       Tuason attributed to Kihara. Doctor Jones did not rule out Kihara could have caused the
       bruise under Juan’s left eye because she did not get any history of any cause for the bruise.

                                                 -6-
¶ 32       Doctor Jones testified that one factor contributing to her opinion that Juan’s injuries were
       nonaccidental was the lack of history given by the parents. Doctor Jones determined the
       parents were not credible when they were unable to provide an explanation of Juan’s injuries.
¶ 33       On cross-examination by Mrs. M., Doctor Jones testified she could not determine
       whether Juan’s fractures were caused by dynamic or static force. However, it was not
       possible Juan’s fractures were caused when he went through the birth canal, because his soft-
       tissue swelling over his left-parietal skull fracture indicated an acute injury, not one that
       occurred 2½ months ago. Doctor Jones testified Juan’s bruise under his left eye was two
       centimeters in diameter, and the bracelet Mrs. M. showed her measured two centimeters at
       the end.
¶ 34       On redirect examination by the State, Doctor Jones testified there was no soft-tissue
       swelling over Juan’s occipital fracture. Doctor Jones agreed that the parents’ inability to give
       a cause for Juan’s fractures was incredible because “this is a three-month-old child who one
       would reasonably expect to be cared for in such a way as to not be placed in circumstances
       that could cause skeletal fractures,” as well as facial bruising. On re-cross-examination,
       Doctor Jones testified it was uncommon for the parents not to know the cause of a skull
       fracture in their three-month-old infant. Doctor Jones testified, upon inquiry from the court,
       that the typical mechanism for an infant-skull fracture was when the parent dropped the
       infant or the infant rolled off a table onto a hard floor. While she could not state specifically
       how much force would be needed to cause a skull fracture in a three-month-old infant, it
       would have to be a “considerable amount of force,” due to the malleability of the skull. A
       child will not get a skull fracture from being “tapped on the skull.” An infant Juan’s age
       could not generate the force to cause such an injury to himself.
¶ 35       The trial court admitted People’s exhibit 4, Juan’s certified and delegated birth records
       from St. Mary and St. Elizabeth Medical Center. The trial court also admitted People’s
       exhibit 5, certified and delegated medical records relating to Juan from his regular
       pediatrician, Doctor Tuason. The trial court admitted People’s exhibit 6, Juan’s certified and
       delegated Loyola records.
¶ 36       The State published from People’s exhibit 6. The State’s publication referred to the
       assessment portion of Juan’s medical records, which states he presented with multiple skull
       fractures and multiple bruises on his face. There was a bruise on the tip of his nose and under
       his left cheek. The report states Juan’s injuries were nonaccidental because there was no
       history of trauma or bone disease, and “an inconsistent accounting of the time surrounding
       the injury being detected by the caregivers and the presence of facial bruising on an infant
       without the developmental capacity to self-inflict, are consistent with non-accidental injury.”
       The State also published from the neurosurgery consult a section stating Juan reportedly
       became “unusually fussy at approx 12:30 a.m.” and “Head CT there showed large, minimally
       displaced left parietal bone fx with trace of underlying SDH as well as evidence of older
       skull fractures. Parents denied any recent trauma or falls.”
¶ 37       The trial court admitted People’s exhibit 7, which were Juan’s certified and delegated
       medical records from Westlake. Juan was taken to Westlake prior to being transported to
       Loyola, and the Westlake records indicate Juan presented there with multiple skull fractures


                                                 -7-
       and suspected abuse.
¶ 38        At the close of the hearing, the trial court found Juan was physically abused, abused due
       to a substantial risk of physical injury, and neglected due to an injurious environment. The
       trial court found Juan’s neglect was inflicted by both parents, but did not make a finding that
       the abuse was inflicted by both parents or either parent. The court found Kihara neglected
       due to an injurious environment. Kihara’s neglect was inflicted by both parents.
¶ 39        The trial court immediately began the dispositional hearing. Anna Maria Aldana, the
       Catholic Charities caseworker assigned to the case, testified both children had been placed
       in a nonrelative bilingual foster home. Ms. Aldana testified Kihara was two years old and
       was receiving weekly speech therapy, as well as therapy for her motor skills. She was due
       to start weekly play therapy the following week at Catholic Charities. Juan was nine months
       old, and Ms. Aldana did not know whether he had been evaluated for developmental
       problems. Catholic Charities had received reports from a doctor which stated Juan had no
       ongoing medical concerns relating to his previous head injuries. The foster home was safe
       and appropriate, and the foster parents had no other children and spoke Spanish.
¶ 40        Both parents had been assessed for services, and both needed parenting classes, parenting
       coaching, and individual therapy. They had begun parenting classes and coaching at Catholic
       Charities. The coach who conducted the classes was very pleased with both parents’
       cooperation. They had not missed any classes and were implementing what they had learned.
       Individual therapy had not yet begun, because the agency only had two Spanish-speaking
       counselors.
¶ 41        The parents had supervised visits together twice a week, and they interacted with the
       children appropriately. Ms. Aldana recommended the children be made wards of the court
       and placed into DCFS guardianship, due to the ongoing service needs of the parents.
¶ 42        The trial court admitted the May 23, 2011, DCFS integrated assessment for the family.
       The assessment reports Mr. M. expressed love and concern for the children, was confused
       about DCFS involvement, and was sad the children were taken out of his custody. He denied
       that he, his wife, or parents caused Juan’s injuries, and he was willing to participate in
       services and cooperate with DCFS to regain custody of the children. The assessment noted
       Mr. M. exhibited some parenting strengths, but he displayed a weakness by not being able
       or willing to ensure Juan’s safety.
¶ 43        The assessment reports Mrs. M., also, was confused and sad about the family’s DCFS
       involvement. She wondered if Juan’s injuries were caused by the hospital or the DCFS
       investigator, which was “concerning as blaming others helps reinforce her denial of guilt.”
       She was willing to participate in services to achieve reunification.
¶ 44        The assessment reports Juan was developing age appropriately. Kihara had some
       developmental and behavioral concerns with her communication skills, fine motor skills, and
       problem solving. She was not eating well, was aggressive, and had a high activity level.
¶ 45        When the parties made their closing arguments, the State and the public guardian
       requested the children be made wards of the court, that the parents be found unable to care
       for them, and DCFS guardianship administrator, D. Jean Ortega Piron, be appointed the
       children’s guardian. Mr. M.’s attorney stated: “I concur with the State and the guardian.” The

                                                -8-
       trial court entered a dispositional order with the findings requested by the parties.
¶ 46        Both parents timely appealed the court’s adjudicatory and dispositional orders. We
       consolidated the appeals.

¶ 47                             I. Mr. M.’s Appeal (No. 1-11-3096)
¶ 48        Mr. M. argues the trial court erred in finding Juan was physically abused, abused due to
       a substantial risk of physical injury, and neglected due to an injurious environment, pursuant
       to the Act. 705 ILCS 405/2-3(2)(i), (2)(ii), (1)(b) (West 2010). Mr. M. also argues the court
       erred in finding Kihara was neglected due to an injurious environment, pursuant to the Act.
       705 ILCS 405/2-3(1)(b) (West 2010).
¶ 49        In a proceeding for the adjudication of abused or neglected minors, the State must prove
       the allegations in the petition by a preponderance of the evidence. In re F.S., 347 Ill. App.
       3d 55, 62 (2004); In re Marcus H., 297 Ill. App. 3d 1089, 1095 (1998). “ ‘Preponderance of
       the evidence is that amount of evidence that leads a trier of fact to find that the fact at issue
       is more probable than not.’ ” In re F.S., 347 Ill. App. 3d at 62 (quoting In re K.G., 288 Ill.
       App. 3d 728, 735 (1997)). The court’s primary concern is the best interests of the children
       involved. In re Marcus H., 297 Ill. App. 3d at 1095. “ ‘The trial court has the best
       opportunity to observe the demeanor and conduct of the parties and witnesses and, therefore,
       is in the best position to determine the credibility and weight of the witnesses’ testimony.’ ”
       In re F.S., 347 Ill. App. 3d at 63 (quoting In re E.S., 324 Ill. App. 3d 661, 667 (2001)). Cases
       adjudicating abuse and neglect are sui generis and must be decided on their own facts. In re
       B.H., 389 Ill. App. 3d 316, 319 (2009). We will not disturb the trial court’s findings that the
       children have been abused or neglected, unless those findings are against the manifest weight
       of the evidence, meaning “ ‘the opposite conclusion is clearly evident or *** the
       determination is unreasonable, arbitrary, and not based on the evidence.’ ” In re D.W., 386
       Ill. App. 3d 124, 134-35 (2008) (quoting In re Tiffany M., 353 Ill. App. 3d 883, 890 (2004)).

¶ 50             A. The Trial Court’s Finding That Juan Was Physically Abused
¶ 51      The trial court’s finding, that Juan was physically abused, was made pursuant to section
       2-3(2)(i) of the Act, which states:
               “(2) Those who are abused include any minor under 18 years of age whose parent or
           immediate family member, or any person responsible for the minor’s welfare, or any
           person who is in the same family or household as the minor, or any individual residing
           in the same home as the minor, or a paramour of the minor’s parent:
                   (i) inflicts, causes to be inflicted, or allows to be inflicted upon such minor
               physical injury, by other than accidental means, which causes death, disfigurement,
               impairment of physical or emotional health, or loss or impairment of any bodily
               function[.]” 705 ILCS 405/2-3(2)(i) (West 2010).
¶ 52      “Section 2-3(2)(i) requires only that the physical injury occur by ‘other than accidental’
       means; it does not require specific intent to harm or punish the child.” In re F.S., 347 Ill.
       App. 3d at 63.


                                                 -9-
¶ 53        In the present case, the trial court found Doctor Jones’s testimony to be “unrebutted” and
       “persuasive to establish that [Juan] was intentionally and not accidentally abused, physically
       abused such that it caused a skull fracture and other injuries.” Mr. M. first argues the trial
       court erred in qualifying Doctor Jones as an expert in pediatrics and child-abuse pediatrics
       who could render an opinion as to the cause of Juan’s injuries. “Expert testimony is
       admissible if the proffered expert is qualified as an expert by knowledge, skill, experience,
       training, or education, and the testimony will assist the trier of fact in understanding the
       evidence.” Reed v. Jackson Park Hospital Foundation, 325 Ill. App. 3d 835, 842 (2001).
       “Whether a witness is sufficiently qualified to testify as an expert is a matter committed to
       the sound discretion of the trial court, whose determination on the issue may be reversed only
       if it constitutes a clear abuse of that discretion.” In re Beatriz S., 267 Ill. App. 3d 496, 499
       (1994).
¶ 54        The trial court committed no clear abuse of discretion by qualifying Doctor Jones as an
       expert in pediatrics and child-abuse pediatrics. As discussed above, Doctor Jones is a
       graduate of the University of Illinois Medical School, is board certified in pediatrics, and is
       an assistant professor of pediatrics at Loyola. She is the physician representative of the child
       advocacy team at Loyola, where she is responsible for all child-abuse and neglect
       consultations there. She is also a fellow at the American Academy of Pediatrics and a
       member of the child-abuse and neglect section there. From October 2009 to February 2011,
       she worked for Aunt Martha’s Youth Services and Healthcare, where she coordinated
       medical care for children involved in DCFS and she evaluated children for abuse and neglect.
       Over the course of her career, she has consulted on thousands of pediatric cases and on over
       100 cases involving suspected abuse or neglect. A month prior to her testimony, Doctor
       Jones evaluated a suspected child-abuse case which, similar to here, involved a skull fracture.
       Based on Doctor Jones’s education, knowledge, skill, experience and training, the trial court
       committed no clear abuse of discretion in qualifying her as an expert in pediatrics and child-
       abuse pediatrics to assist the trier of fact in understanding whether Juan’s injuries were
       caused by neglect and/or abuse.
¶ 55        Mr. M. next argues that the court erred in relying on Doctor Jones’s testimony, as her
       opinion that Juan’s injuries were nonaccidental was speculative and, therefore, insufficient
       to support a finding of physical abuse.
¶ 56        Mr. M.’s argument is without merit. At the adjudicatory hearing, Doctor Jones testified
       that skull fractures, such as those suffered by three-month-old Juan, are always caused by
       trauma. Due to the malleability of an infant’s skull, a “significant amount of pressure” would
       have been needed to cause Juan’s fractures. Doctor Jones noted Juan was not ambulatory at
       the time of his fractures and bruising and he did not have the developmental capability to
       inflict the fractures or bruise on himself. Doctor Jones rejected the argument that Juan’s
       injuries occurred when he hit himself with the bracelet he was wearing because, as Doctor
       Jones again noted, Juan did not have the motor skills to self-inflict those injuries. Doctor
       Jones testified that although skull fractures in infants can be caused by accident, and are not
       necessarily uncommon, the parents should have been able to provide a history of how the
       fractures occurred. Mr. and Mrs. M. were unable to provide such a history. Further, although
       Doctor Jones was unable to definitively determine the age of the fractures, the evidence

                                                -10-
       indicated the two fractures occurred at different times, making it more improbable that the
       parents would be unable to explain the injuries. Specifically, Doctor Jones noted there was
       soft-tissue swelling over the left-parietal skull fracture indicating it was an “acute injury, not
       an injury that could have happened two-and-a-half-months ago” during his birth; Doctor
       Jones observed no such swelling over the occipital fracture. Moreover, the Loyola surgeon
       who consulted on Juan’s case stated in the neurosurgery consult section of the medical
       records, that there was a “left parietal bone fx *** as well as evidence of older skull
       fractures.” Doctor Jones testified that based on the medical evidence and the lack of an
       explanation for Juan’s multiple skull fractures and bruising, her opinion to a reasonable
       degree of medical certainty was that the injuries were caused by “nonaccidental trauma.”
       Doctor Jones’s testimony was not speculative but, rather, was based on the medical evidence
       and on her own expertise in pediatrics and child abuse. Doctor Jones’s testimony supported
       the trial court’s finding that the State met its burden of proving by a preponderance of the
       evidence that Juan was physically abused; accordingly, the court’s finding was not against
       the manifest weight of the evidence.
¶ 57       Mr. M. argues the trial court erred in disregarding Doctor Tuason’s testimony that Mr.
       and Mrs. M. provided adequate care for Juan prior to his injuries. Mr. M. argues the care and
       attention a child receives prior to an injury is a factor to be considered in determining
       whether the injury was accidental or not. Review of the record indicates the court did not
       disregard Doctor Tuason’s testimony regarding Mr. and Mrs. M.’s care of Juan prior to
       March 11, 2011. Rather, the court merely noted, at the close of the adjudicatory hearing, that
       Doctor Tuason had offered no opinion relative to the cause of Juan’s injuries, and the court
       correctly found that Doctor Jones’s testimony regarding causation was unrebutted.
¶ 58       Mr. M. argues the trial court erred in relying on Doctor Jones’s testimony because she
       failed to adequately investigate whether Kihara could have caused Juan’s fractures. We
       disagree. During the course of her investigation, Doctor Jones spoke with both parents as
       well as with Juan’s pediatrician, Doctor Tuason, none of whom identified Kihara as a
       possible cause of Juan’s multiple fractures. Mr. M. points to Doctor Tuason’s testimony at
       the adjudicatory hearing that she told Mrs. M. not to leave Kihara alone with Juan because
       Kihara was “very active” and liked to “grab whatever she finds interesting.” However,
       Doctor Tuason never testified that Kihara could have been responsible for fracturing Juan’s
       skull.
¶ 59       In sum, Doctor Jones gave unrebutted expert testimony that Juan’s injuries were the
       result of nonaccidental trauma. A trial court “ ‘cannot disregard expert medical testimony
       that is not countervailed by other competent medical testimony or medical evidence.’ ” In
       re F.S., 347 Ill. App. 3d at 64 (quoting In re Ashley K., 212 Ill. App. 3d 849, 890 (1991)).
       Based on Doctor Jones’s testimony, the trial court’s finding that the State met its burden of
       proving Juan was physically abused was not against the manifest weight of the evidence.
¶ 60       We further note, the trial court’s inability to determine which parent, if any, perpetrated
       the physical abuse, does not compel a different result. We have held “the focus of an
       adjudicatory hearing is not on whether the respondent abused the minor but rather on whether
       the minor was abused.” In re J.C., 2011 IL App (1st) 111374, ¶ 20. As discussed, Doctor
       Jones’s testimony supported the trial court’s finding that Juan was physically abused. As the

                                                 -11-
       court’s finding was not against the manifest weight of the evidence, we affirm.

¶ 61               B. The Trial Court’s Finding That Juan Was Abused Due to
                                a Substantial Risk of Physical Injury
¶ 62       The trial court’s finding that Juan was abused due to a substantial risk of physical injury
       was made pursuant to section 2-3(2)(ii) of the Act, which states:
               “(2) Those who are abused include any minor under 18 years of age whose parent or
           immediate family member, or any person responsible for the minor’s welfare, or any
           person who is in the same family or household as the minor, or any individual residing
           in the same home as the minor, or a paramour of the minor’s parent:
                   ***
                   (ii) creates a substantial risk of physical injury to such minor by other than
               accidental means which would be likely to cause death, disfigurement, impairment
               of emotional health, or loss or impairment of any bodily function[.]” 705 ILCS
               405/2-3(2)(ii) (West 2010).
¶ 63       The same evidence that supports the physical-abuse finding also supports the court’s
       finding that the State proved, by a preponderance of the evidence, Juan was abused due to
       a substantial risk of physical injury. As the court’s finding pursuant to section 2-3(2)(ii) of
       the Act was not against the manifest weight of the evidence, we affirm.

¶ 64       C. The Trial Court’s Finding That Juan and Kihara Were Neglected Due to
                                     an Injurious Environment
¶ 65       The trial court’s finding that Juan and Kihara were neglected due to an injurious
       environment was made pursuant to section 2-3(1)(b) of the Act, which provides a neglected
       minor includes “any minor under 18 years of age whose environment is injurious to his or
       her welfare.” 705 ILCS 405/2-3(1)(b) (West 2010). “Neglect is defined as the failure to
       exercise the care that circumstances justly demand and encompasses both willful and
       unintentional disregard of parental duty.” In re D.W., 386 Ill. App. 3d at 135. The term
       “neglect” has a fluid meaning that varies with the facts and circumstances of each case. In
       re R.R., 409 Ill. App. 3d 1041, 1045 (2011). “An injurious environment is an amorphous
       concept that cannot be defined with particularity but has been interpreted to include the
       breach of a parent’s duty to ensure a safe and nurturing shelter for his or her children.” In re
       D.W., 386 Ill. App. 3d at 135.
¶ 66       The same evidence that supports the physical-abuse finding and the finding of abuse due
       to a substantial risk of physical injury supports the finding that the State proved, by a
       preponderance of the evidence, that Juan was neglected due to an injurious environment. We
       have held: “[p]roof of neglect of one minor is admissible evidence on the issue of neglect of
       any other minor for whom the parent is responsible.” In re R.R., 409 Ill. App. 3d at 1045.
       Thus, the evidence supporting the neglect finding for Juan also supports the neglect finding
       for his sister Kihara, who lived in the same house as Juan and for whom Mr. and Mrs. M.
       were responsible. As the court’s finding pursuant to section 2-3(1)(b) was not against the

                                                -12-
       manifest weight of the evidence, we affirm.

¶ 67                                 D. The Dispositional Order
¶ 68       The trial court held a dispositional hearing and found both parents unable to care for Juan
       and Kihara. The court made Juan and Kihara wards of the court and placed them under
       DCFS guardianship. “Pursuant to section 2-27(1) of the Act, a trial court may commit a
       minor to wardship upon a determination that the parent is unable, for some reason other than
       financial circumstances alone, to care for, protect, train or discipline the minor and that the
       health, safety, and best interests of the minor will be jeopardized if the minor remains in the
       custody of the parent.” In re Gabriel E., 372 Ill. App. 3d 817, 828 (2007) (citing 705 ILCS
       405/2-27(1) (West 2004)). “The trial court’s determination regarding this will be reversed
       only if the factual findings at the dispositional hearing are against the manifest weight of the
       evidence or if the court abused its discretion by selecting an inappropriate dispositional
       order.” In re Gabriel E., 372 Ill. App. 3d at 828.
¶ 69       Mr. M.’s only argument is we should reverse the dispositional order because the trial
       court erred at the adjudication hearing in finding Juan and Kihara were abused and neglected.
       As discussed above, we affirm the court’s findings at the adjudication hearing; accordingly,
       Mr. M.’s argument, that the dispositional order should be reversed based on errors in the
       underlying adjudicatory order, is without merit. In the absence of any other arguments, we
       affirm the dispositional order.
¶ 70       We further note we would affirm even if Mr. M. had otherwise argued the findings at the
       dispositional hearing were against the manifest weight of the evidence. As discussed above,
       Ms. Aldana, the Catholic Charities caseworker assigned to the case, testified at the
       dispositional hearing that both parents had been assessed for services and needed parenting
       classes, parenting coaching, and individual therapy. Although the coach who conducted the
       parenting classes was pleased with their cooperation, individual therapy had not yet begun
       because the agency only had two Spanish-speaking counselors. Ms. Aldana recommended
       the children be made wards of the court and placed in DCFS guardianship due to the ongoing
       service needs of the parents. The trial court also admitted a DCFS-integrated assessment of
       the family which noted that while Mr. M. had exhibited some parenting strengths, he also
       displayed a weakness by not being able or willing to ensure Juan’s safety. The assessment
       also noted Mr. M.’s tendency to blame Juan’s injuries on the hospital or the DCFS
       investigator. During closing arguments, Mr. M. concurred with the State’s and the public
       guardian’s request that the children be made wards of the court, the parents be found unable
       to care for them, and the children be placed under DCFS guardianship. Accordingly, Mr. M.
       has waived review thereof. In re William H., 407 Ill. App. 3d 858, 869-70 (2011).
¶ 71       Even in the absence of waiver, all this evidence shows that while both parents have
       shown a willingness to cooperate with DCFS, they were not able to care for Juan and Kihara
       at the time of the dispositional hearing. Accordingly, the factual findings underlying the
       court’s dispositional order are not against the manifest weight of the evidence, and the court
       did not abuse its discretion by selecting an “inappropriate” dispositional order. In re Gabriel
       E., 372 Ill. App. 3d at 828. We affirm.


                                                -13-
¶ 72                           II. Mrs. M.’s Appeal (No. 1-11-3192)
¶ 73       The public defender of Cook County, who was appointed to represent Mrs. M. on appeal,
       has filed a motion in this court for leave to withdraw as counsel based on his conclusion that
       there are no meritorious issues to be raised. Although the motion cited Pennsylvania v.
       Finley, 481 U.S. 551 (1987), counsel has filed a brief referring to matters that might,
       arguably, support an appeal, complying with the stricter standard for withdrawal established
       in Anders v. California, 386 U.S. 738 (1967). Copies of the motion and brief were sent to
       Mrs. M. and she was advised she could submit any points in support of this appeal. She has
       not responded.
¶ 74       We have carefully examined the record and the aforesaid brief and have found no issues
       of arguable merit to be asserted on appeal. Accordingly, we grant the motion of the public
       defender of Cook County for leave to withdraw as counsel and affirm the judgment of the
       circuit court.
¶ 75       For the foregoing reasons, we affirm the circuit court.

¶ 76      Affirmed.




                                               -14-